Mr. President, first and foremost allow me to convey fraternal greetings from His Majesty King Mswati III to you and to all the Members of the United Nations. Further allow me to convey my delegation's warmest congratulations to you on your well-deserved election to the presidency of this forty-first session of the United Nations General Assembly. we are indeed delighted with your election to the helm of this august Assembly, for we feel deeply convinced that, with your wide experience and prudent leadership, this Assembly will be eminently equipped to tackle effectively the many pressing problems facing mankind in the present decade.
Swaziland's delegation brings special thanks for the remarkable role played by the Secretary-General, His Excellency Mr. Perez de Cuellar, in having brought to the attention of the Security Council matters which in his opinion threaten international peace and security.
Today we live in an unstable world, a world threatened by all kinds of conflicts, be they inter-State or global. It is therefore incumbent on us as Member States of the United Nations to uphold our Charter aid interpret its provisions with the utmost care.
Peace and security seem to be elusive nowadays. Many nations tend to be indifferent to resolutions of the General Assembly aid the Security Council. Should such a trend persist, Armageddon will soon befall the world, and peaceful economic development and good-neighborliness will be things of the past.
The world is in dire need of complete disarmament. The accumulation of weapons of mass destruction by nations large and small threatens humanity's very existence. While many people worry more about a nuclear holocaust of some sort, let us remember that many of the wars fought in the past resulted, and those being fought today are resulting, in the loss of millions of lives through the use of conventional weapons.
We have over the years witnessed gross violations of the Charter. Such violations run counter to civilized conduct and are a direct cause of tensions around the world. My delegation hopes that those nations that have succumbed to the temptation to disregard the Charter will desist, for the sake of peace and security.
My delegation is concerned, further, about the prevailing State terrorism and related actions by Member States aimed at undermining the socio-political system in sovereign States. Such acts have been, and still are, a tremendous threat to international peace and security. Therefore, my delegation appeals to all Member States to refrain from, and to combat, international terrorism and similar actions aimed at destabilizing and overthrowing other Governments.
Respect for human rights is of crucial importance to the world. It is sad that we still hear of torture, disappearances and wan ton killing in some parts of the world. The international community has a duty to encourage respect for human rights. Racism, racial discrimination, apartheid, exploitation of child labor and the like are all violations of human rights and must be condemned and discouraged.
The elements of instability in the world economy can be resolved only by the maintenance of a rapid tempo of recovery by the developing countries, based on the flexibility of the developed countries.
The world-wide recession has had a serious impact on Swaziland's economy. Our economic and financial performance has deteriorated and inflation rates have aver aged around 15 per cent, while interest rates have declined significantly, unemployment is on the increase, as the production and manufacturing sector continues to stagnate. The 50 per cent drop in the value of our currency has doubled our debt-servicing burden.
I wish to reaffirm ray Government's policy, which is dictated by pragmatism rather than political and ideological realism. The Government of the Kingdom of Swaziland, however, remains committed to the principles enshrined in the Charter, particularly those principles concerning the self-determination and independence of peoples under colonial rule or any other form of oppression. The Kingdom of Swaziland reiterates its commitment to the settlement of disputes by peaceful negotiation and the non-use of force. It is my Government's objective to uplift the economic and social welfare of mankind in unity, freedom and love for one another. We are convinced that if such an atmosphere prevails future generations will enjoy the fruits of peace, unity and stability.
Swaziland, as a peace-loving country, is greatly perturbed by the current situation in world politics. The situation in the Middle East continues to plague the deliberations of the international community.
M/ delegation is very much aware of the situation in Lebanon. Therefore, we commend the Lebanese people for their untiring efforts to pursue their socio-economic and political development. My delegation remains firmly convinced that peace in Lebanon can be effected only by the complete withdrawal of all foreign troops from its territory. Only then will the Lebanese be in control of their destiny.
The ongoing war in the Persian Gulf is also a matter of great concern to the international community. My delegation humbly urges all the parties concerned to exercise moral restraint and resolve their differences by peaceful means.
On the question of world peace and security, it is important to refer to the sensitive political situation that continues to divide North and South Korea. The reunification of Korea is a matter to be decided by the Koreans themselves in direct inter-Korean negotiations. It remains for the United Nations to continue to encourage the resumption of those talks without pre-conditions or external interference.
In South-East Asia the protracted occupation of Kampuchea by foreign forces continues to deprive the people of Kampuchea of their right to self-determination. The present activities of the invasion force have compelled many thousands of people to flee their homeland into neighboring Thailand. That in itself has aggravated the refugee problem and is a big burden on Thailand's economy. The Kampuchea problem poses a grave threat to regional peace and security.
With regard to the presence of foreign troops in Afghanistan, my delegation fully supports the decision of the General Assembly calling for their withdrawal. We hope that such a withdrawal will constitute the essential first step towards tine normalization of the situation. My delegation wishes to thank and congratulate the Secretary-General and all concerned for their relentless efforts in seeking a peaceful solution to the Namibian question. My delegation believes that the Namibian question should be settled on the basis of Security Council resolution 435 (1978).
On the question of apartheid, my Government and the people of Swaziland abhor apartheid and believe that it must be dismantled. Swaziland is unswervingly committed to the principles of non-racial democracy, non-alignment and complete respect for human dignity, justice and peaceful coexistence with all.
My delegation is gravely concerned at the large number of refugees in Africa, and is also cognizant of the economic and social burden imposed on African countries of asylum, whose weak economies suffer the negative effects of the situation. Swaziland falls in that category. My delegation welcomed the holding in 1984 of the Second International Conference on Assistance to Refugees in Africa, the objective of which was to find lasting solutions to this problems of refugees. My delegation urges the international community, the United Nations and its specialized agencies to provide the necessary co-operation in implementing projects approved by the Conference. Swaziland urges all countries and international organizations to assist in the relief and rehabilitation of refugees now in large numbers in this small Kingdom. My delegation also relies on the support measures adopted by the Assembly of Beads of State or Government of the Organization of African unity with a view to granting financial and material assistance to the southern African States. Therefore my delegation will appreciate prompt action by all States, international organizations, the United Nations and its agencies.
Finally, I wish to reaffirm Swaziland's trust and faith in the United Nations. The united Nations remains the only appropriate international forum for finding solutions to the major world problems of today. Therefore it is incumbent upon all of us as States Member s to renew our commitment to the purposes and principles of the united Nations.


